Per Curiam:
On the 1st June, 1903, the claimant’s attorney proposed in open court to dismiss the case, which proposition was not acted upon. This was justifiable on the evidence then *201known to exist, though the court does not approve the practice of a lawyer dismissing his case without the knowledge and assent of his client.
The claimant became aware of the fact at some time not specifically shown, but during the year 1903.
During the month of October, 1904, the claimant’s attorney discovered the necessary link of evidence which was needed to make the case complete.
On the 19th- November, 1904, the claimant moved to dismiss the attorney by an order which would operate to deprive him of his fees and disbursements on the 'ground that his motion of- June 1, 1903, to dismiss the case was, in effect, malpractice.
On the 14th December, 1904, the case was regularly reached on the calendar and submitted on the merits on the same day; and on the 3d January, 1905, the court filed its decision by which the claimant recovered all that he sought or could obtain under this jurisdiction.
On the 9th January, 1905, his .motion to dismiss the attorney was brought to a hearing.
The court is of the opinion that the motion comes too late. The claimant should have moved immediately after becoming apprised of the fact of which he complains, not waiting until his attorney had procured the necessary evidence and prepared the case for hearing.
The claimant, after having moved to dismiss the attorney, became chargeable with notice of what might be done in the case. Therefore he should have appeared when it was regularly reached on the calendar and objected to its being submitted and considered on the evidence which his attorney liad discovered. In this class of cases the report of the court on the merits is equivalent to a judgment; and after judgment has been rendered in an ordinary suit the rights of both client and attorney are always regarded as having become fixed; and this is peculiarly applicable in a case where the client has lost nothing and has secured all that his suit was instituted to obtain.
The motion to substitute attorney, filed November 19, 1904, is therefore overruled. .